PER CURIAM.
The trial court’s order determining custody was supported by substantial, competent evidence. Finding no abuse of discretion, we affirm. Richardson v. Richardson, 442 So.2d 1005 (Fla. 3d DCA 1983). This affirmance is without prejudice to either party’s right to return to the trial court to seek partition of the jointly owned real property, or to have the trial court determine each party’s financial responsibility for expenses and entitlement to profits relating to that property.
Affirmed.